DETAILED ACTION
This office action is in response to the communication received on 07/12/2021 concerning application no. 16/301,895 filed on 11/15/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 07/12/2021, with respect to the rejection(s) of claim(s) 1 – 7 and 11 under Ishikawa, Dehghan Marvast and Cox have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishikawa and Cox in view of Dufour et al. (WO 2014/132209).

Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “the local deformation minimize an energy” appears to be lacking a preposition.  
Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the formulas on pages 5 and 6 of the specification appear to contain errors.  Specifically, it appears that the final “2” in the formulas on page 5, near line 24, and page 6 near lines 5 and 20 should be a squared term (i.e. a superscript, ^2).  It also appears that some of the absolute value symbols have been merged to create a single line.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 1 line 7, the limitation "a spatial tracking system, coupled to the probe and arranged to track the spatial location of the probe" has been interpreted under 112(f) as a means plus function because of the non-structural term "system" and functional language "arranged to track the spatial location of the probe." For the purpose of examination, the limitation will be interpreted as a computer with a corresponding algorithm for receiving and processing probe tracking information. “spatial tracking system” is a non-structural term and is nonce terminology.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 7 and 10 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires “minimize an energy.” It is unclear what energy is being minimized, be it chemical, electrical, radiant, mechanical, thermal or nuclear.  The specification discusses minimizing energy on pages 5 and 6.  The sections state that they “minimize the energy” and then recite an equation without referring to any units or provide an explanation of how the energy is minimized.
Claim 12 requires “wherein the energy comprises a data fidelity term and a regularization term”.  It is unclear how energy can comprise a term.  Perhaps applicant is referring to a cost function or similar?
The terms "closer" and “farther” in claim 17 are relative terms which renders the claim indefinite.  The terms "closer" and “farther”" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what distance would constitute close enough or far enough to satisfy the limitations of the claim.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 5, 10, 12 – 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/217769, herein Ishikawa) in view of Cox et al. (US 20180296185, herein Cox) in view of Dufour et al. (WO 2014/132209, herein Dufour).
Regarding claim 1, Ishikawa discloses a computer capable of processing medical images (image processing apparatus (100), see para. [0027] “the image processing apparatus 100 can read and acquire medical image data and the like from the medical image recording apparatus”), a source of previously acquired reference images that obtains reference images of The medical image photographing apparatus 110 is, for example, MRI, and acquires a three-dimensional MRI image obtained by photographing a predetermined three-dimensional region of a subject” or “an external storage device such as a USB memory” [0027]), an ultrasound system comprising a probe and configured to acquire an ultrasound images; (ultrasonic imaging apparatus (120) see para. [0015] “The ultrasonic imaging apparatus 120 ultrasonically captures the inside of a subject by bringing an ultrasonic probe (not shown) that transmits and receives ultrasonic waves used for ultrasonic imaging into contact with the subject”), and a spatial tracking system arranged to track the location of the ultrasound probe during image acquisition (position / orientation measurement apparatus (130) see para [0016] “The position / orientation measurement apparatus 130 measures the position and orientation of an ultrasound probe (not shown) included in the ultrasound imaging apparatus 120” and “the position and orientation of the probe are measured in a coordinate system based on the magnetic transmitting unit”). 
Further regarding claim 1, Ishikawa discloses (Fig. 10) the computer is further adapted to determine from the tracked probe location whether the imaging probe is at least partially inside the surface of the body shown in a spatially corresponding reference images (see para. [0044] “The process of step S307 is a process executed when it is determined that the entire probe imaging surface 501 is in contact with the surface 503 of the subject at the time of ultrasonic imaging. Therefore, it is assumed that the probe imaging surface 501 is located inside the body with respect to the position of the surface 700 of the subject at the time of MRI imaging”) and wherein the computer is further adapted to modify the reference image the alignment unit 1007, as shown in FIG. 10 (a) and FIG. 10 (b), the subject on the probe imaging surface 501 and the MRI image. A deformation estimation process (alignment process) is performed such that the MRI image is deformed so that the shape of the surface 700 matches or substantially matches”). 
However, Ishikawa does not explicitly disclose the probe location being displayed outside the surface of the body in the reference image. This is disclosed by Cox who teaches the probe location being displayed outside of the surface of the body (see para. [0124] “location and orientation of the acquired ultrasound image data is rendered on the display screen 28 … FIG. 15B shows a diagrammatic illustration of graphical user interface 22 having patient oriented imaging window 108 including an image of leg L, rendered as an actual image of patient leg L or as a computer generated virtual rendering, and including a virtual rendering of ultrasound probe 16 and two-dimensional ultrasound imaging slice 67 that is generated by ultrasound probe 16”). 

    PNG
    media_image1.png
    621
    693
    media_image1.png
    Greyscale


Further regarding claim 1, Ishikawa discloses redrawing the surface shown in the reference image (new mesh (901) see para. [0048] “when a certain amount of displacement is given to each vertex constituting the mesh 900 before deformation, a mesh 901 after deformation can be generated”). Ishikawa discloses recasting the appearance of tissue in the reference image so that it is contained within the redrawn surface (see para. [0066] “Based on the deformation field and the MRI image, a deformation MRI image is generated”) where the MRI image is a reference image. Ishikawa discloses (Fig. 10) deforming the appearance of tissue in front of the probe location and inside the redrawn surface in the reference image (see para. [0044] “the deformation state of the subject at the time of ultrasonic imaging is estimated. Thereby, for example, when a tumor exists inside the subject, it is possible to estimate a change in the position and shape of the tumor 703 at the time of ultrasonic imaging from the tumor 701 at the time of MRI imaging”) and deforming the appearance of the tissue is performed in consideration of density and/or stiffness of the tissue (see para [0049] “The deformation may be estimated. At this time, it is possible to optimize d in the same manner by changing various parameters such as the external force related to the probe pressing and the internal hardness of the subject” – where internal hardness is correlated to density). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa to display the ultrasound probe outside of the surface of the body in an image as disclosed by Cox. This would allow the user to fully view the impact the probe location has on the image and would allow for more accurate readings and allow an image of a location of interest under, i.e., in the imaging view of, the probe to be displayed. 

Dufour teaches that alignment is based, at least in part, on a global transformation, G, and the local deformation, ζ, minimize an energy (pg. 14, l. 2 – pg. 16, l. 17).
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of alignment being based, at least in part, on a global transformation and the local deformation minimize an energy.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ishikawa in view Cox to include alignment being based, at least in part, on a global transformation and the local deformation minimize an energy as taught by Dufour, since this allows for a deformed initial geometric shape to match the object's boundary as good as possible.

Regarding claim 2, Ishikawa discloses wherein the computer is further adapted to recast the appearance of tissue in the reference image by truncating tissue which is not contained in within the redrawn surface (see para. [0068] “two-dimensional image obtained by cutting out a cross section corresponding to a cross section taken by an ultrasonic image from a deformed MRI image, which is a three-dimensional image, is generated and displayed”). The process as described involves excluding certain areas of the deformed surface. 

Regarding claim 3, Ishikawa discloses that reference images further comprise CT or MRI images (see para [0001] “X-ray computed tomography apparatus (X-ray CT), a magnetic resonance imaging apparatus (MRI), and a nuclear medicine diagnostic apparatus (SPECT, PET). The present invention relates to an image processing apparatus that processes medical images taken by various medical image collection apparatuses (modalities) such as an ultrasonic image diagnostic apparatus, a control method for the image processing apparatus, and a program”).

Regarding claim 4, Ishikawa discloses wherein the CT or MRI images further comprise a 3D image dataset (see para. [0010] “In view of the above problems, an object of the present invention is to provide a technique for aligning an ultrasonic image and a three-dimensional medical image with high accuracy and high speed”).

Regarding claim 5, Ishikawa discloses wherein the spatial tracking system further comprises an EM tracking system (see para. [0016] “The position / orientation measuring apparatus 130 processes the magnetic signal received by the magnetic receiving unit to measure the relationship between the relative position and orientation of the magnetic transmitting unit and the magnetic receiving unit. Here, by fixing and attaching the magnetic receiving unit to the probe, the position and orientation of the probe are measured in a coordinate system based on the magnetic transmitting unit”). 

claim 10, Ishikawa discloses a computer that is further adapted to fuse a modified reference image with an ultrasound image (alignment unit (1007), see para. [0022] “The alignment unit 1007 is configured to perform detection between MRI imaging and ultrasonic imaging…Based on the estimation, the MRI image and the ultrasonic image are aligned”) where a reference image may include a CT image as discussed in the U.S.C. 103 rejection of claim 3 above. The alignment unit (1007) is capable of aligning images of various modalities, particularly an ultrasound image with another image type.

Regarding claim 12, Ishikawa in view of Cox in view of Dufour disclose wherein the energy comprises a data fidelity term and a regularization term (Dufour: pg. 14, ll. 20 – 30).

Regarding claim 13, Ishikawa in view of Cox in view of Dufour disclose wherein the data fidelity term comprises a Heaviside function (Dufour: pg. 14, ll. 20 – 21).

Regarding claim 14, Ishikawa in view of Cox in view of Dufour fail to explicitly disclose wherein the reference image includes a skin surface and the computer is further adapted to redraw the skin surface in front of the probe.
However, Ishikawa is considered to implicitly teach these limitations.  Ishikawa discloses that the reference image is of a patient [0002] and identifies the surface, 702, of the patient (Figs. 10 & 14; [0044]).  As is known in the art, patients have skin and the surface, 702, is considered analogous to skin.  Ishikawa further discloses that an image of a cross-section of a deformed image (as in Figs. 10 & 14) having an deformed / adjusted surface, 702, may be displayed (or redrawn) [0068].  Therefore, it is seen that Ishikawa necessarily discloses wherein the reference image 

Regarding claim 17, Ishikawa discloses wherein the density and/or stiffness of the tissue comprises a gradient, wherein the density and/or stiffness of the tissue closer to the probe has a higher density and/or stiffness than the tissue farther from the probe [0049].  Ishikawa discloses that the probe is pressed into the subject, thereby compressing tissue.  As a result, the tissue nearest the probe would have a higher density due to compression than tissue further from the probe.
	
Claim(s) 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/217769, herein Ishikawa) in view of Cox et al. (US 20180296185, herein Cox) in view of Dufour et al. (WO 2014/132209, herein Dufour) in view of Dehghan Marvast et al. (US20160000519, herein Dehghan).
Regarding claim 6, Ishikawa discloses a spatial tracking system further comprising an EM tracking system that includes a probe orientation sensor attached to the ultrasound probe and a position sensing controller, however does not explicitly disclose an EM field generator that induces an EM field. 
Dehghan teaches an EM field generator that induces an EM field (field generator (122), see para. [0023] “For EM tracking, positions of the one or more instruments 102 are tracked using a field generator 122 and a tracking system processing module 124 (e.g., for EM tracking). The EM field is generated, and the movements of the instruments 102 are tracked in an EM coordinate system 126”). 
Further regarding claim 6, Ishikawa discloses a probe orientation sensor attached to the probe (magnetic receiving unit, see para. [0016] “Here, by fixing and attaching the magnetic receiving unit to the probe, the position and orientation of the probe are measured in a coordinate system based on the magnetic transmitting unit”). Ishikawa discloses a position sensing controller (position / orientation measurement value acquisition unit (1006), see para. [0022] “The position / orientation measurement value acquisition unit 1006 acquires a measurement result regarding the position and orientation of the probe output from the position / orientation measurement apparatus 130”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa to include an EM field generator which would allow for the tracking system to function using EM signals, allowing the user to electromagnetically track the probe allowing the positions of the one or more medical instruments to be visually monitored during a procedure. This would allow the user to more efficiently track the ultrasound probe.  

	Regarding claim 7, Ishikawa discloses the position sensing controller further producing position and orientation information about the probe, which is then provided to the computer (position/orientation measurement apparatus (130), see para. [0022] “the position / orientation measurement apparatus 130 and outputs the measurement result to the alignment unit 1007. The alignment unit 1007 is configured to perform detection between MRI the position / orientation measurement value acquisition unit 1006, and the contact state determination unit 1004”) where the position and orientation information about the probe is outputted by item 1007 and received by item 1006.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/217769, herein Ishikawa) and Cox et al. (US 20180296185, herein Cox) in view of Dufour et al. (WO 2014/132209, herein Dufour) as applied to claim 1 above and further in view of Schlosser et al. (US 2015/0209599, herein Schlosser).
Regarding claim 11, Ishikawa discloses a computer that is further adapted to fuse modified reference images with ultrasound images, but does not explicitly disclose the alignment occurring in real time. This is disclosed by Schlosser which teaches a computer adapted to fuse reference images with ultrasound images in real-time (see para. [0117] “The ultrasound image can have a real-time overlay with the prior CT data to further help find the correct ultrasound imaging position”) where a reference image may also be an MRI image as described in the U.S.C. 103 rejection of claim 3 above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Ishikawa by including an alignment unit capable of aligning ultrasound and reference images in real-time. This would allow the user to further understand the scope of the images and assist in image-guided procedures.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/217769, herein Ishikawa) and Cox et al. (US 20180296185, herein Cox) in view of Dufour et al. (WO 2014/132209, herein Dufour) as applied to claim 1 above and further in view of Dean et al. (US 2012/0063665, herein Dean).
	Regarding claim 15, Ishikawa in view of Cox in view of Dufour fail to disclose wherein the skin surface of the reference image is redrawn by a spline fitting algorithm.  
	Dean teaches wherein the surface of the image is redrawn by a spline fitting algorithm [0191].
A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the surface of the image being redrawn by a spline fitting algorithm.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ishikawa in view of Cox in view of Dufour to include the surface of the image being redrawn by a spline fitting algorithm as taught by Dean, since it provides a smooth surface approximation, reduced data set, and easier assignment of labels to various components.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (JP 2012/217769, herein Ishikawa) and Cox et al. (US 20180296185, herein Cox) in view of Dufour et al. (WO 2014/132209, herein Dufour) as applied to claim 1 above and further in view of Reid (US 6,567,087).
Regarding claim 16, Ishikawa in view of Cox in view of Dufour fail to disclose wherein the skin surface of the reference image is redrawn by an affine transform algorithm.

A person of ordinary skill in the art, upon reading the reference, would have recognized the desirability of the surface of the image being redrawn by an affine transform algorithm.  Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Ishikawa in view of Cox in view of Dufour to include the surface of the image being redrawn by an affine transform algorithm as taught by Reid, since this results in a database that requires less computer memory for storage than prior simulated databases.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793